OPINION — AG — ** COUNTY COMMISSIONERS — CONFLICT OF INTEREST ** STATEMENT OF FACTS: IN THIS OPINION A LOCAL CONTRACTOR WAS AWARDED A CONTRACT FOR CONSTRUCTION (UNDER THE COMPETITIVE BIDDING PROCESS) OF A WATER FILTER PLANT WHO THE CONTRACTOR THEN IN TURN SUB CONSTRUCTED SOME PLUMBING OUT TO A MEMBER OF A CITY COMMISSION. DOES THIS VIOLATE CONFLICT OF INTEREST SITUATION? — THE CITY COMMISSION MEMBER WHO RECEIVED THE SUBCONTRACT WOULD 'NOT' BE IN VIOLATION OF CONFLICT OF INTERST. CITE: 21 O.S. 344 [21-344] 21 O.S. 355 [21-355], 62 O.S. 371 [62-371] [62-371], 62 O.S. 372 [62-372] (DIRECT OR INDIRECT INTEREST, MUNICIPALITY, CITY, CITY COUNCILMAN (RICHARD M. HUFF)